United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL ARKANSAS VETERANS
HEALTHCARE SYSTEM, Little Rock, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
James W. Stanley, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-341
Issued: September 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2010 appellant filed a timely appeal from a November 10, 2010
decision of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $14,822.73 for the period June 26, 2006 to January 7, 2007; and
(2) whether it properly determined that she was at fault in the creation of the overpayment and
therefore not entitled to a waiver.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 11, 2006 appellant, then a 46-year-old histopathology technician, filed a
traumatic injury claim for right hand, arm, elbow and shoulder symptoms while operating an
embedding machine. A June 12, 2006 letter from the employing establishment reported that
appellant was off duty from May 11 to June 12, 2006. Appellant specified in a July 1, 2006
letter that she returned to work on June 12, 2006, but was limited to six-hour shifts due to her
condition.
In June 9 and July 21, 2006 duty status reports, Dr. Harold H. Chakales, a Board-certified
orthopedic surgeon, released appellant to work six hours a day effective June 12, 2006 and seven
hours a day effective July 21, 2006.2 In a November 1, 2006 note, he commented, “[Appellant]
is working on a limited[-]duty basis, but we will have her work eight hours [a] day.”
On February 22, 2007 OWCP accepted the claim for aggravation of cervical spondylosis
without myelopathy.3 It advised appellant that she was owed total disability compensation only
while she remained unable to perform her regular job duties due to the accepted condition and
was required to return the compensation check if it included any payment for a period during
which she worked so as to prevent an overpayment. OWCP advised that full compensation was
only payable while she was unable to perform the duties of her job. On March 2, 2007 it issued
appellant a supplemental roll compensation check for a net payment of $16,805.95 for the period
June 26, 2006 to January 7, 2007, representing 140 days of compensation.4
The employing establishment asserted in a June 2, 2010 letter to appellant that she
received an overpayment as she returned to duty on June 12, 2006. It detailed that she worked
six-hour days upon her return and that her shifts increased to seven and eight hours effective
July 12 and December 4, 2006, respectively. Appellant also took paid leave on occasion.5 The
employing establishment noted that she was paid compensation for total disability from June 26,
2006 to January 7, 2007 for 1,120 hours of leave without pay, when she was working and taking
leave. It estimated that appellant was only entitled to 83.5 hours of disability compensation.
In a June 28, 2010 e-mail, OWCP asked that the employing establishment provide all
earnings for the period June 26, 2006 to January 7, 2007. It noted that it had only received
earnings information for one pay period. In a subsequent e-mail, OWCP advised the employing
establishment that it did not need appellant’s earnings information as it would base its
overpayment determination on the employing establishment’s June 2, 2010 letter.
In a June 29, 2010 overpayment calculation form, OWCP determined that appellant
worked 12 six-hour shifts from June 26 to July 11, 2006 and therefore missed 24 hours of work

2

Dr. Chakales’ July 21 and August 6, 2006 reports essentially restated this information.

3

In another claim, OWCP accepted a lumbar sprain stemming from a March 28, 2007 employment incident. File
No. xxxxxx793. The claims were subsequently combined for administrative case management purposes.
4

Appellant also received continuation of pay from May 12 to June 25, 2006.

5

The employing establishment’s letter stated that copies of appellant’s time and leave documents were enclosed.
However, the record does not contain these materials.

2

due to her accepted condition.6 It also determined that she worked 103 seven-hour shifts from
July 12 to December 3, 2006 and therefore missed 103 hours of work due to her condition.7
Appellant resumed normal working hours on December 4, 2006. OWCP concluded that she was
entitled to 127 hours of disability compensation. Multiplying 127 by $15.6159 or three-quarters
of appellant’s hourly pay,8 amounted to $1,983.22. OWCP deducted this total from $16,805.95
and calculated a $14,822.73 overpayment.
On September 27, 2010 OWCP made preliminary findings that appellant received an
overpayment of $14,822.73 for the period June 26, 2006 to January 7, 2007 and was at fault in
the creation of the overpayment as she was previously advised that she was not entitled to
compensation for temporary total disability after she returned to work. Appellant was informed
of her options if she wished to contest the fact or amount of overpayment or to request a waiver
of recovery of the overpayment. She responded with an October 1, 2010 letter asking that the
information regarding the overpayment be sent to her new attorney which OWCP provided on
October 5, 2010.
By decision dated November 10, 2010, OWCP finalized that a $14,822.73 overpayment
occurred because appellant was paid compensation after she returned to work. It found that she
was at fault in the creation of the overpayment because she was aware of her responsibility to
report her return to work to OWCP and knowingly accepted compensation to which she was not
entitled. Appellant was advised to take one of two actions within 30 days: (1) forward a check
in the amount of $14,822.73; or (2) contact OWCP to arrange a repayment plan.9
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.10
FECA also places limitations on an employee’s right to receive compensation benefits. Section
8116 provides that, while an employee is receiving compensation, he or she may not receive
salary, pay or remuneration of any type from the United States, except in limited
circumstances.11

6

OWCP multiplied 12 by two hours or the difference between appellant’s normal eight-hour workday and her
modified six-hour workday, to arrive at this figure.
7

OWCP multiplied 103 by one hour or the difference between appellant’s normal eight-hour workday and her
modified one-hour workday, to arrive at this figure.
8

This rate was based on appellant’s supplemental roll and payment history data.

9

The Board notes that, subsequent to the November 10, 2010 decision, OWCP received a request for a
prerecoupment hearing that was postmarked October 23 and November 3, 2010. On January 19, 2011 OWCP
denied the prerecoupment request as untimely. As appellant’s entitlement to a prerecoupment hearing pertains to the
same underlying overpayment issue that is presently before the Board, the January 19, 2011 decision is null and
void. See Arlonia B. Taylor, 44 ECAB 591 (1993).
10

5 U.S.C. § 8102(a).

11

Id. at § 8116; R.H., Docket No. 09-1981 (issued June 11, 2010).

3

“Temporary total disability” is defined as the inability to return to the position held at the
time of injury or earn equivalent wages or to perform other gainful employment, due to the
work-related injury.12 It is well established that an employee is not entitled to compensation for
temporary total disability after returning to work.13 Furthermore, an employee is not entitled to
receive temporary total disability compensation and actual earnings for the same period. OWCP
procedures provide that an overpayment in compensation is created when a claimant returns to
work but continues to receive wage-loss compensation.14
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision with regards to the amount of
overpayment.
The record supports that appellant received a net compensation payment of $16,805.95 of
temporary total disability compensation for the period June 26, 2006 to January 7, 2007, but had
already returned to work. Although appellant did not immediately resume her regular eight-hour
shifts, the employing establishment’s June 2, 2010 letter indicated that she returned to work for
six hours daily beginning June 12, 2006, seven hours daily beginning July 12, 2006 and eight
hours daily beginning December 4, 2006. Dr. Chakales’ June 9 and July 21, 2006 duty status
reports stated that she performed her employment duties for six hours a workday effective
June 12, 2006 and seven hours a workday effective July 21, 2006. His November 1, 2006 note
also mentioned that appellant “will” resume eight-hour shifts, but did not specify a start date.
Since appellant received wage-loss compensation for total disability after she returned to
her employment, an overpayment was clearly created. Nonetheless, OWCP’s explanation
concerning the calculation of this overpayment was inadequate. The Board notes that the
employing establishment’s June 2, 2010 letter to appellant noting the overpayment referenced a
copy of supporting time and leave records, but no such records appear in the case file before the
Board. OWCP initially requested such records but later decided to base its overpayment
determination on the employer’s June 2, 2010 letter. The need for such records is important
where the employer indicated in the June 2, 2010 letter that such records were available and that
appellant was entitled to “approximately 83.5 hours of compensation.” This creates a
discrepancy with OWCP calculations, which relied on the June 2, 2010 letter, which found
entitlement to 127 hours of compensation. The Board has held that OWCP must provide a
clearly written statement explaining how the overpayment was calculated.15
Because OWCP’s calculation are not based on actual employing establishment leave and
earnings records for the period at issue and the employing establishment referenced that such
records were available, the case will be remanded to recalculate the amount of overpayment of
compensation. Upon return of the record, OWCP shall obtain all pertinent leave and earnings
12

20 C.F.R. § 10.400(b).

13

W.B., Docket No. 09-1440 (issued April 12, 2010).

14

D.C., Docket No. 09-1460 (issued April 19, 2010); Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.2(a) (June 2009).
15

O.R., 59 ECAB 432 (2008); Sandra K. Neil, 40 ECAB 924 (1989). See also 20 C.F.R. § 10.431; FECA
Procedure Manual, id., Chapter 6.200.4(a).

4

records for the period at issue and base its overpayment calculation based on such records and
clearly explain its calculation based on such records and in conformance with its procedures. As
the amount of overpayment is not in posture for decision, it is premature to determine if
appellant should be found at fault in creating the overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
for the period June 26, 2006 to January 7, 2007. However, the Board further finds that the case
is not in posture for decision with regards to the amount of overpayment or whether appellant is
at fault in creating the overpayment of compensation.
ORDER
IT IS HEREBY ORDERED THAT the November 10, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed. The case is remanded in part for further action
consistent with this decision of the Board.
Issued: September 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

